Stephens, J.
1. Where an affidavit made as the foundation for foreclosure of a chattel mortgage, as required in section 3286 of the Civil Code of 1910, recites that the mortgage is “annexed” to it, the affidavit, which, as provided in section 5706 of the Civil Code of 1910, is “amendable to the same extent as ordinary declarations, and with only the restrictions, limitations, and consequences now obtaining in the case of ordinary declarations and pleas,” is, upon the trial of an issue formed by a counter-affidavit, subject to amendment by attaching thereto a verified copy of the mortgage referred to in the affidavit. The court did not err in allowing the amendment.
2. This being a foreclosure of a chattel mortgage given for the purchase-price of mules sold by the plaintiff to the defendant, to which the defendant pleaded, as a failure of consideration, certain alleged defects in the mules, and the evidence as to value, tending to prove the extent of the failure of consideration, being matter of opinion, and the value therefore being a question for the jury, the verdict found for the plaintiff in an amount less than the alleged balance due upon the note was, as against the defendant, authorized, and the court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenlwns, P. J., and Sulton, J., concur.

M. W. Eason, D. L. Stanfield, for plaintiff in error.
H. G. Beasley, contra.